 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ELIZABETH TREAT, on behalf of T.T.,              No. 2:19-cv-1608-EFB
11                       Plaintiff,
12           v.                                        ORDER
13    ANDREW SAUL, Commissioner of Social
      Security,
14
                         Defendant.
15

16

17          On March 13, 2020, plaintiff filed a motion for summary judgment. ECF No. 11.

18   Pursuant to the court’s scheduling order, defendant was required to file an opposition or a

19   statement of non-opposition to plaintiff’s motion, as well as any cross-motions, within 30 days of

20   the date plaintiff’s motion was served. ECF No. 5. Defendant timely filed an opposition to

21   plaintiff’s motion. ECF No. 12. Defendant did not, however, file a cross-motion for summary

22   judgment. Without defendant moving for summary judgment, the court is without authority to

23   enter judgment in defendant’s favor should defendant successfully oppose plaintiff’s motion.

24          Accordingly, it is hereby ORDERED that defendant shall file a cross-motion for summary

25   judgment within 14 days of the date this order is served.

26   DATED: April 14, 2020.

27

28
